Citation Nr: 1747161	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1954 to March 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  A February 2017 Board decision reopened the claim and remanded the case for additional development.  [The February 2017 Board decision also remanded issues of service connection for bilateral hearing loss and tinnitus.  A June 2017 rating decision granted service connection for those disabilities, and those matters are not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In February 2017, the Board remanded this claim for additional development, namely an examination to ascertain the etiology of the Veteran's current low back disability (specifically including addressing 1991-1992 clinical records of an on-the-job back injury and subsequent treatment, an August 2016 statement from Dr. R.W. reflecting that he saw the Veteran for back pain in the 1960s, and lay statements from the Veteran and his daughter).  On review of the report of a May 2017 (fee basis) VA examination the Board agrees with the assertion by the Veteran's representative (in October 2017 argument) that it is inadequate for rating purposes.  Initially, the examiner's rationale for the opinion provided states, "...THERE IS NO RECORDS OF DIAGNOSIS OR TREATMENT FOR LOW BACK CONDITION FROM 1956 TO 1991 SO THERE IS NO CHRONICITY FOUND" (emphasis in original).  As noted above, Dr. R.W. submitted a statement attesting he treated the Veteran for back pain in the 1960s (although records of such treatment are no longer available).  The examiner also did not discuss the Veteran's intercurrent on-the-job injury or the lay evidence in the record, as was requested.  Finally, as noted by the Veteran's representative, the examiner twice mentioned the Veteran's "service in Vietnam"; however, the Veteran's service preceded the Vietnam Era by many years (suggesting the examiner has a less than complete familiarity with the Veteran's record).  Accordingly, development for an adequate examination (and opinion) is necessary.  

Furthermore, the AOJ did not readjudicate the claim and issue a supplemental statement of the case (SSOC)before returning the case to the Board, as required.  See 38 C.F.R. § 19.31.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (i.e., those not already in the record) records of all VA evaluations and/or treatment the Veteran has received for his back, specifically including all such records generated since February 2017 (when the most recent VA treatment records associated with the file are dated.)  

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran (by an examiner other than the one who conducted the May 2017 examination) to ascertain the nature and likely etiology of his current low back disability.  The Veteran's entire record (to include this remand, the Board's February 2017 remand, and the January 2015 and May 2017 spine examination reports) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?

The examiner should include rationale with all opinions.  The rationale should reflect consideration of the following:

* 1991-1992 clinical records of an on-the job back injury, laminectomy, and rehabilitation therapy;

* Dr. R.W.'s August 2016 statement that he saw the Veteran for back pain in the 1960s (with records of the treatment unavailable);

* The Veteran's September 2016 testimony/lay report of continuity of symptomatology since service; and, 

* The Veteran's daughter's September 2016 statement reporting her observations during childhood of the Veteran's back pain and use of a brace.
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

